STONE, Circuit Judge
(dissenting). I am compelled to dissent for the following reasons:
I think the admissibility of evidence of the parol agreement has been ruled in favor of such admission by the Supreme Court (Burke v. Dulaney, 153 U. S. 228, 14 Sup. Ct. 816, 38 L. Ed. 698) and by this court (Gillette v. Hodge, 170 Fed. 313, 95 C. C. A. 205), as well as by the Court of Appeals of the Fourth Circuit (Howell v. Ware, 175 *44Fed. 742, 99 C. C. A. 318) and by the Court of Appeals of the Sixth Circuit (Tug River C. & S. Co. v. Brigel, 86 Fed. 818, 824, 30 C. C. A. 415; Cowen v. Adams, 78 Fed. 536, 550, 24 C. C. A. 198). There was conflicting testimony upon the point of notice, and the jury found that there was notice; therefore a foundation was laid for evidence of the parol agreement.
I think the judgment should be affirmed.